Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 11/30/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 11/30/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Status of Claims
Claims 1-11, 31-47 are currently under examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no 16/043,022, filed 07/23/2018, and names the inventor or at least one joint inventor named in the prior application. 
Priority claiming the benefit of US Provisional Application 62/663,049, filed 04/26/2018, is acknowledged.
Response to Arguments
Applicant’s arguments filed 11/30/2021 have been fully considered. 
Applicant's request for entry into AFCP 2.0, filed 11/30/2021 is acknowledged, as the after-final amendments attempts to clarify the independent claims by narrowing the independent claims a first simulation interval, the first arrythmia model based on a simulated source configuration of a heart; and computer-executable instructions that when executed control the one or more computing systems to, for each of a plurality of second arrhythmia models based on different simulated source configurations of a heart: initialize second modeled electromagnetic output forthe second arrhythmia model of the heart to a first modeled electromagnetic output for one of the first simulation intervals” which are changing the scope of the claims. 
In his remarks and response to the Finale Office Action, Applicant argues (on pages 11-14) that the reference of record Passerini does not teach the amended limitations since the amended limitations are directed to generating a library of simulated cardiograms (EM outputs) for computational heart models with different EM source configurations with their simulations originated from a simulated arrhythmia model corresponding to a single computational heart model with a defined EM source configuration and not patient-specific models taught by Passerini. 
In response, the examiner agrees with the Applicant since the amended limitations are reciting  “a first modeled electromagnetic output for a first arrhythmia model of the heart at a first simulation interval, the first modeled electromagnetic output generated using a computational model of a heart, the first arrythmia model based on a simulated source configuration of a heart” with the expansion of the simulated models with the recitation “, for each of a plurality of second arrhythmia models based on different simulated source configurations of a heart: initialize second modeled electromagnetic output for the second arrhythmia model of the heart to a first modeled electromagnetic output for one of the first simulation intervals” and “simulate using the computational model second modeled electromagnetic output for the second arrhythmia model, ...129292.8008.US01\154278471.1Application No. 17/081,735Docket No.: 129292-8008.US01 Response to Final Office Action dated August 30, 2021 based on the initialized second modeled electromagnetic output” and since Passerini is directed to perform simulation based on patient-specific computational model and determining the electrophysiological mapping from the simulation and updating the simulation model with 
Under the AFCP.2.0 program, the amendments have been fully considered and a full search has been perform to find prior art addressing these new subject matters. During the search, the examiner found the closest teachings of the instant independent claims with Krummen et al. (USPN 20170178403 A1; Pub.Date 06/22/2017; Fil.Date 12/26/2016) teaching the library of computational models of cardiac arrhythmia ([0059]-[0060]) for simulated EM output ([0069]), however, Krummen does not teach a library or secondary modeled EM output originated or initialized from a single simulation modeled EM output from a different simulated arrhythmia model with a different conformation source as claimed in the independent claims. No other references were found to complement the teachings of Krummen as directed to arrhythmia models and simulation leading to additional modeled EM outputs for a plurality of arrhythmia models with different configurational sources and being initialized with one of the simulated modeled EM outputs to bootstrap the simulations.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MAURICE J. PIRIO on 01/06/2022 after discussions via interview on 01/05/2022 and 01/06/2022.

The application has been amended as follows: 
1.	(Currently Amended)  One or more computing systems for bootstrapping the generating of modeled electromagnetic output of a heart, the one or more computing systems comprising:

a first modeled electromagnetic output for a first arrhythmia model of the heart at a first simulation interval, the first modeled electromagnetic output generated using a computational model of a heart, the first arrythmia model based on a simulated source configuration of a heart; and
computer-executable instructions that when executed control the one or more computing systems to, for each of a plurality of second arrhythmia models based on different simulated source configurations of a heart:
initialize second modeled electromagnetic output for the second arrhythmia model of the heart tothe first modeled electromagnetic output for  interval 
for each of a plurality of second simulation intervals, simulate using the computational model second modeled electromagnetic output for the second arrhythmia model, each second modeled electromagnetic second simulation interval, wherein an initial simulation interval of the second simulation intervals is based on the initialized second modeled electromagnetic output; and
one or more processors for executing the computer-executable instructions stored in the one or more computer-readable storage mediums.
2.	(Original)  The one or more computing systems of claim 1 wherein the first arrhythmia model and the second arrhythmia model are based on different scar locations within the heart.
3.	(Original)  The one or more computing systems of claim 1 wherein the first arrhythmia model and the second arrhythmia model are based on different fibrosis locations within the heart.

5.	(Original)  The one or more computing systems of claim 1 wherein the modeled electromagnetic output for an arrhythmia model includes, for each of a plurality of simulation intervals, an electromagnetic mesh with a modeled electromagnetic value for each of a plurality of vertices of the electromagnetic mesh.
6.	(Original)  The one or more computing systems of claim 1 wherein the computer-executable instructions further include instructions to, for each of a plurality of the first simulation intervals, generate using the computational model the first modeled electromagnetic output for the first arrhythmia model.
7.	(Original)  The one or more computing systems of claim 1 wherein the computer-executable instructions initialize the second modeled electromagnetic output to the first modeled electromagnetic output of a first simulation interval after the first modeled electromagnetic output has stabilized.
8.	(Original)  The one or more computing systems of claim 7 wherein the first modeled electromagnetic output has stabilized into a rhythm.
9.	(Original)  The one or more computing systems of claim 1 wherein the first arrhythmia model has a first geometry and the second arrhythmia model has a second geometry that is different from the first geometry.
10.	(Original)  The one or more computing systems of claim 9 wherein the computer-executable instructions that initialize the second modeled electromagnetic output generate the second arrhythmia model by modifying the first arrhythmia model to have the second geometry.
11.	(Original)  The one or more computing systems of claim 1 wherein the second arrhythmia model represents the first arrhythmia model with an ablation pattern added.
12-30.  (Canceled) 

accessing first modeled electromagnetic output for a first arrhythmia model of the heart at first simulation intervals, the first modeled electromagnetic output simulated using a computational model based on a source configuration of a heart; and
for each of a plurality of second arrhythmia models based on different simulated source configurations of a heart,
initializing second modeled electromagnetic output for the second arrhythmia model of the heart to a first modeled electromagnetic output for one of the first simulation intervals; and
for each of a plurality of second simulation intervals, generating, using the computational model of the heart, second modeled electromagnetic output for the second arrhythmia model based on theof a prior second simulation interval, wherein an initial simulation interval of the second simulation intervals is based on the initialized second modeled electromagnetic output.
32.	(Previously Presented)  The method of claim 31 wherein the first arrhythmia model and the second arrhythmia model are based on different scar locations within the heart.
33.	(Previously Presented)  The method of claim 31 wherein the modeled electromagnetic output for an arrhythmia model includes, for each of a plurality of simulation intervals, an electromagnetic mesh with a modeled electromagnetic value for each of a plurality of vertices of the electromagnetic mesh.
34.	(Previously Presented)  The method of claim 31 further comprising, for each of a plurality of the first simulation intervals, simulating using the computational model the first modeled electromagnetic output for the first arrhythmia model.

36.	(Previously Presented)  The method of claim 35 wherein the first modeled electromagnetic output has stabilized into a rhythm.
37.	(Previously Presented)  The method of claim 31 wherein the first arrhythmia model has a first geometry and the second arrhythmia model has a second geometry that is different from the first geometry.
38.	(Previously Presented)  The method of claim 37 wherein the initializing of the second modeled electromagnetic output generates the second arrhythmia model by modifying the first arrhythmia model to have the second geometry.
39.	(Previously Presented)  The method of claim 31 wherein the second arrhythmia model represents the first arrhythmia model with an ablation pattern added. 
40.	(Previously Presented)  The method of claim 31 wherein the first modeled electromagnetic output is represented by a first three-dimensional (3D) mesh and the second modeled electromagnetic output is represented by a second 3D mesh, each 3D mesh having vertices with associated values, wherein the initializing of the second modeled electromagnetic output includes setting values of vertices of the second 3D mesh to values of vertices of the first 3D mesh.
41.	(Previously Presented)  The method of claim 33 wherein the initializing includes setting modeled electromagnetic values of the second modeled electromagnetic output to modeled electromagnetic values of the first modeled electromagnetic output.
42.	(Previously Presented)  The one or more computing systems of claim 1 wherein the first modeled electromagnetic output is represented by a first three-dimensional (3D) mesh and the second modeled electromagnetic output is represented by a second 3D mesh, each 3D mesh having vertices with associated values, wherein the computer-executable instructions 
43.	(Previously Presented)  The one or more computing systems of claim 5 wherein the computer-executable instructions that initialize set modeled electromagnetic values of the second modeled electromagnetic output to modeled electromagnetic values of the first modeled electromagnetic output.
44.	(Currently Amended)  One or more computer-readable storage mediums storing computer-executable instructions that, when executed by one or more computing systems, bootstrap the generating of modeled electromagnetic output of a heart, the computer-executable instructions comprising instructions to:
access a first modeled electromagnetic output for a first arrhythmia model of the heart at a first simulation interval of a plurality of first simulation intervals, the first modeled electromagnetic output generated using a computational model of a heart, the first arrythmia model based on a simulated source configuration of a heart; and
for each of a plurality of second arrhythmia models based on different simulated source configurations of a heart,
initialize second modeled electromagnetic output for the second arrhythmia model of the heart based on a first modeled electromagnetic output generated by simulating activity of a heart based on a first arrhythmia model during one of the first simulation intervals; and
for each of a plurality of second simulation intervals, simulate using the computational model second modeled electromagnetic output for the second arrhythmia model based on the of a prior second simulation interval, wherein an initial simulation interval of the second simulation intervals is based on the initialized second modeled electromagnetic output.

46.	(Previously Presented)  The one or more computer-readable storage mediums of claim 45 wherein the first 3D mesh has vertices with first values and the second 3D mesh has vertices with second value and wherein the instructions that initialize set second values based on first values.
47.	(Previously Presented)  The one or more computer-readable storage medium of claim 45 wherein the instructions that simulate calculate second values for each of a plurality of simulation intervals.

Reasons for Allowance
Claims 1-11 and 31-47 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art found is Krummen et al. (USPN 20170178403 A1; Pub.Date 06/22/2017; Fil.Date 12/26/2016) teaching the library of computational models of cardiac arrhythmia ([0059]-[0060]) for simulated EM output ([0069]). However, Krummen does not teach a library or secondary modeled EM output originated or initialized from a single simulation modeled EM output from a different simulated arrhythmia model with a different conformation source as claimed in the independent claims. No other prior art was found to use a simulated modeled EM output from an initial arrhythmia model with an initial configurational source to initialize and simulate other modeled EM outputs for other arrhythmia models with different configurational sources. Therefore, no combination or teachings with Krummen was found to fully teach all the amended limitations.
Therefore the combination of claim limitations presented by independent claim 1 serve to patentably distinguish from the prior art of record.

Regarding the independent claim 31, the claim is allowable as it is directed to a method implementing the functional limitations as performed by the system in independent claim 1, therefore since the system in claim 1 is implementing the method in claim 31 is allowable, claim 31 is allowable.
Regarding the dependent claims 32-41, the claims are allowable due to their dependency from claim 31.
Regarding the independent claim 44, the claim is allowable as it is directed to a non-transitory computer-readable medium storing instructions for implementing the method of claim 31 and is therefore allowable since the method in claim 31 is allowable.
Regarding the dependent claims 45-47, the claims are allowable due to their dependency from claim 44.
The advantages provided by such invention is to provide a faster, simpler and less costly determination of models related to arrhythmia to create either a library or a set of simulated models for the electrophysiological mapping of the transmembrane potentials for computational models of the heart presenting different kinds of sources of electromagnetic stimulation in order to access models fitting the recorded ECG, EKG or VCG or other electrophysiological mappings for patients. The long view of such approach would be to use the library to create a sub-library using the same approach for analyzing patient-specific models close to those present within the main library in real time.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK M MEHL/Examiner, Art Unit 3793  

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793